             Case 1:16-cr-00495-GBD Document 80 Filed 06/29/20 Page 1 of 3

                                                 Derek A. Cohen                         Goodwin Procter LLP
                                                 212.459.7060                           The New York Times Building
                                                 dcohen@goodwinlaw.com                  620 Eighth Avenue
                                                                                        New York, NY 10018

                                                                                        goodwinlaw.com
                                                                                        +1 212 813 8800


June 29, 2020


VIA ECF


 The Honorable George B. Daniels
 United States District Court
 Southern District of New York
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl Street
 New York, New York 10007-1312

Re:    United States v. Julia Vivi Wang, 16-cr-495 (GBD)

Dear Judge Daniels:

I write on behalf of Julia Vivi Wang to respectfully request early termination of her supervised release
pursuant to 18 U.S.C. §3583(e)(1). As discussed below, this request was deemed appropriate by Ms.
Wang’s probation officer and is unopposed by the government.

Background

Prior to this case, Ms. Wang had no criminal history. Ms. Wang was arrested in March 2016 and since
that time she has been subject to various conditions of release, ranging from house arrest with a GPS ankle
bracelet, to a curfew, and now continues to have travel restrictions and reporting requirements. During
this four-plus year period, Ms. Wang has complied with all conditions imposed on her.

On April 4, 2018, Ms. Wang pled guilty pursuant to a cooperation plea agreement to a three-count
Superseding Information charging her with conspiracy to violate the Foreign Corrupt Practices Act
(“FCPA”), violating the FCPA, and subscribing to false and fraudulent tax returns from 2010 to 2013.
(Dkt No. 56.)

On June 26, 2019, this Court, recognizing her relative culpability and extensive cooperation, sentenced
her to time served, three years of supervised release, $629,295 in restitution and a $300 special assessment.
(Dkt. No. 70).

In the year since her sentencing, Ms. Wang has fulfilled all financial obligations imposed as part of her
sentence and otherwise fully complied with her supervision.
             Case 1:16-cr-00495-GBD Document 80 Filed 06/29/20 Page 2 of 3




Hon. George B. Daniels
June 29, 2020
Page 2

Applicable Law

18 U.SC. §3583(e)(1) authorizes the Court to terminate a defendant's term of supervised release at any
time after the expiration of one year of supervision if the Court is "satisfied that such action is warranted
by the conduct of the defendant released and the interest of justice."

The court must consider several factors in deciding on early termination:

       (i) “the nature and circumstances of the offense and the history and characteristics of the
defendant,” 18 U.S.C. § 3553(a)(1);

       (ii) the need for the sentence imposed “to afford adequate deterrence to criminal conduct,” id. §
3553(a)(2)(B), “to protect the public from further crimes of the defendant,” id. § 3553(a)(2)(C), and “to
provide the defendant with needed educational or vocational training, medical care, or other correctional
treatment in the most effective manner,” id. § 3553(a)(2)(D);

       (iii) the “kinds of sentence and the sentencing range established for the applicable category of
offense [or violation of probation or supervised release] committed by the applicable category of
defendant” under the Sentencing Guidelines, id. § 3553(a)(4);

       (iv) “any pertinent policy statement issued by the Sentencing Commission,” id. § 3553(a)(5); and

      (v) “the need to avoid unwarranted sentence disparities among defendants with similar records
who have been found guilty of similar conduct....” Id. § 3553(a)(6).

United States v. Lussier, 104 F.3d 32, 35 (2d Cir. 1997).

“The decision whether to grant early termination rests within the discretion of the district court.” United
States v. Harris, 689 F. Supp. 2d 692, 694 (S.D.N.Y. 2010); see also United States v. Sheckley, 129 F.3d
114 (2d Cir. 1997) (“We have explained that the determination of early release is a discretionary decision
made by the district court.”).
             Case 1:16-cr-00495-GBD Document 80 Filed 06/29/20 Page 3 of 3




Hon. George B. Daniels
June 29, 2020
Page 3

Discussion

It has now been over a year since Ms. Wang’s supervised release began and she satisfies all criteria for
early termination. Early termination is warranted by her conduct and would be in the interests of justice.

Vivian Wang is a 59-year-old widow with no prior criminal history who cooperated extensively with the
Government in connection with this matter and related investigations. As noted above, she has been under
some form of government supervision for over four years without incident and has already paid all
financial obligations imposed as part of her sentence. She has a stable family life and intends to move to
her home in California full-time with her adult daughter once her supervision is over. She has no history
of violence or substance abuse and does not otherwise pose any risk to public safety. In short, she is a
model candidate for early termination.

United States Probation Officer Zondra Jackson, who has responsibility for Ms. Wang’s supervision,
agrees that early termination is appropriate and Assistant United States Attorney Daniel Richenthal has
indicated that the government also does not oppose this request.

Given all of the above, we respectfully request that Ms. Wang’s supervised release be terminated.

Respectfully submitted,

/s/ Derek A. Cohen

Derek A. Cohen
GOODWIN PROCTER LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
Tel.: 212.459.7060
Fax.: 212.208.2573
dcohen@goodwinlaw.com



cc:    AUSA Daniel C. Richenthal (via email)
       AUSA Janis Echenberg (via email)
       AUSA Douglas S. Zolkind (via email)
       Trial Attorney David A. Last (via email)
       U.S. Probation Officer Zondra Jackson (via email)
